ORDER
On July 31, 1990, the appellants filed an appeal of our decision in this case1 to the Ninth Circuit Court of Appeals ("Ninth Circuit") ,. Procedural rules to govern such appeals have not previously been addressed by either court. We consider it important to express our views on this subject.
The appellants’ appeal raises issues we posed in our Order of August 8, 1990.2 In view of our decision to transmit the notice of appeal to the Ninth Circuit, we will discuss only two of these issues: (1) whether a substantial federal question has been raised in our decision and, if so, (2) whether appeals from our decisions may be taken as of right or solely by petition for writ of *552certiorari.
We believe that our decision does not raise a substantial federal question. But even if it did, it is our opinion that under our Covenant3 and applicable U.S. law, appeals to the Ninth Circuit may be taken only by petition for writ of certiorari. Accordingly, we regard the appellants' notice of appeal as a petition for writ of certiorari and transmit it as such.
DISCUSSION
Does Our Decision Raise a Federal Question?
The appellants filed this action in 1988 to quiet title to property located on the island of Saipan. In the trial court and on appeal, they argued that Article XII of the NMI Constitution ("Article XII") prohibited appellee Guadalupe Manglona from holding a fee simple interest in land in the Commonwealth, despite the fact that Manglona had previously been adjudicated the owner of some of the land at issue.4
In our decision, we ruled against the appellants based on the legal principle that a valid final judgment, no matter how erroneous we may think it, is precluded from collateral attack under the law of res judicata. Sablan, slip op. at 11-13.
*553Thé appellants now contend that our decision raises a substantial federal question. They argue that (1) since Article XII is founded on Section 805 of the Covenant,5 a federal law, and (2) since our decision contradicts previous decisions affirming the constitutionality of Article XII, that therefore (3) a federal question arises. We disagree with this syllogism.
It is true that Article XII is founded on Covenant Section 805. However, the remainder of the first premise is not completely true. While it may be true that decisions implicating certain provisions of the Covenant may raise federal questions, it is not true that all such decisions raise federal questions'. See Camacho v. Civil Service Commission, 666 F.2d 1257 (9th Cir. 1982). The second premise is erroneous because it is an inaccurate reading of our decision. Due to the inaccuracies in the premises, the conclusion is unfounded.
It is inaccurate to claim that our decision calls into question the constitutionality of Article XII. Our decision did not contradict previous decisions upholding the validity of Article XII. It merely affirmed the validity of a previous final judgment on res judicata principles.
Even if our decision in some way implicated Covenant Section 805, we cannot see that this necessarily raises a federal question. As the Ninth Circuit itself has observed, not every case which *554implicates the Covenant is necessarily a case arising under federal law. Camacho v. Civil Service Commission, supra. The Camacho court reasoned that because "[t]he whole government and laws of the Northern Mariana Islands are, in a sense, creatures of the Covenant," to find federal issues in any case implicating the Covenant "would annihilate the distinction between local law and federal law in the Northern Marianas." Camacho, 666 F.2d at 1262. Our decision was based on local law. We do not believe that a federal question arises in this case, even if our decision -does implicate Covenant Section 805.
However, assuming arguendo that the appellants are correct in asserting that our decision raises a federal question, we note that that is not the end of the inquiry. In order to be suitable for federal appellate review, the question must be substantial.
Appellants' arguments on the existence of a federal question as mentioned above, rests upon false assumptions and are without merit. See. 2 Fed Proc, L Ed § 3:84 (1981); R. Stern, E. Gressman & S. Shapiro Supreme Court Practice § 3.19 (Sixth ed. 1986). There is no substantial federal question. To reiterate, our decision clearly rested on the principle of res judicata.
An Appeal as of Right, or by Certiorari?
In examining this issue, it is necessary to consult Covenant Section 403(a):
The relations between the courts established by the Constitution or laws of the United States and the courts of the Northern Mariana Islands with respect to appeals, certiorari, removal of causes, the issuance of writs of habeas corpus and other matters or proceedings will be *555governed by the laws of the United States pertaining to the relations between the courts of the United States and the courts of the several States in such matters and proceedings, except as otherwise provided in this Article; provided that for the first fifteen years following the establishment of an appellate court of the Northern Mariana Islands the United States Court of Appeals for the judicial circuit which includes the Northern Mariana Islands will have jurisdiction of appeals from all final decisions of the highest court of the Northern Mariana Islands from which a decision could be had in all cases involving the Constitution, treaties or laws of the United States, or any authority exercised thereunder ....
According to an analysis of this provision,
the United States Court of Appeals for the judicial circuit which includes the -Northern Marianas (presently the Ninth Judicial Circuit of the United States) will be able to review final decisions of the Marianas Courts where those decisions involve the Constitution, treaties or laws of the United States .... In absence of this provision such appeals would have to go directly to the Supreme Court of the United States in Washington, which may be inconvenient for the litigants.
Marianas Political Status Commission, Section bv Section Analysis of the Covenant to Establish a Commonwealth of the Northern Mariana Islands 37 (1975).
Given the pertinent Covenant provision and considering the apparent reason for its adoption, it appears that for the first fifteen years of the existence of an NMI appellate court, the Ninth Circuit's jurisdiction to review appellate decisions may be invoked only by petition for writ of certiorari. This is consistent with United States law concerning review of state court decisions by the U.S. Supreme Court:
Final judgments or decrees rendered by the highest court of a State in which a decision could be had may be reviewed by the Supreme Court by Writ of certiorari where the validity of a treaty or statute of the United States is drawn in question or where the validity of a statute *556of any State is drawn in question on the grounds of it being repugnant to the Constitution, treaties or laws of the United States, or where any title, right, privilege, or immunity is specially set up or claimed under the Constitution or the treaties or statutes of, or any commission held or authority exercised-under, the United States.
28 U.S.C. § 1257.6
The U.S. Supreme Court has promulgated procedural rules pertaining to review of petitions for writs of certiorari. Because of the absence of Ninth Circuit rules governing review of appeals from this Court's decisions, we believe that it would be appropriate for the Ninth Circuit to consider following such rules. They will be applicable in due course when appeals from our decisions become reviewable only by the U.S. Supreme Court. Covenant Section 403(a); 48 U.S.C. § 1694c.
ORDER
IT IS HEREBY ORDERED that:
The Clerk of this Court shall transmit the following to the Clerk of the Ninth Circuit Court of Appeals:
a. The notice of appeal;
*557b. The August 8, 1990 Order;
c. The briefs of the parties submitted pursuant to the August 8, 1990 Order; and
d. This Order.
i i'i'y
Dated this 175 , day of November, 1990, on Saipan, MP.
C JOSE S. DELA CRUZ Chief Justice
JE£US C. BORJA ssociate Justice

Sablan v. Iginoef, No. 89-008 (N.M.I. June 7, 1990). Rehearing was denied on July 11, 1990.


The appellants and appellee Guadalupe Manglona have filed briefs in response to that order.


Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, reprinted in CMC at B-101 (hereafter "Covenant").


Article XII restricts "[t]he acquisition of permanent and long-term interests in real property within the Commonwealth . . . to persons of Northern Marianas descent." Id.. sec. 1. Manglona is not a person of Northern Marianas descent, as that term is defined in Article XII, sec. 4. Sabían, slip op. at 5.


Covenant Section 805 directs the NMI government to ". . . regulate the alienation of permanent and long-term interests in real property so as to restrict the acquisition of such interests to persons of Northern Mariana Islands descent ....'•


It is worthy of note that in 1984, Congress enacted legislation concerning, inter alia, relations between appellate courts in Guam arid the Virgin Islands and federal courts. 48 U.S.C. §§ 1424-2, 1613. For the first fifteen years following the establishment of appellate courts in those jurisdictions, the Ninth and First Circuit Courts of Appeal, respectively, will have jurisdiction to review their decisions by writ of certiorari. The U.S. Senate Report concerning this legislation indicates that it was patterned after 48 U.S.C. § 1694c, which essentially mirrors the language of Covenant section 403. The Guam and Virgin Islands legislation makes explicit what is implicit in the NMI legislation and the Covenant: federal appellate courts have authority to review this Court's decisions solely by writ of’certiorari. Neither 48 U.S.C. § 1694c nor the Covenant contemplate an appeal as of right.